DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8, 12-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zehnal (US 5,975,415).
Regarding claim 1, Zehnal teaches a shipping box (Fig. 3), comprising: a bottom 26; side walls 21, 22, 35, 57; a lid comprising a flap 61; a sealing element 71 arranged on the flap to seal the lid (col 4 lines 7-8); and a temporary closure structure 93 arranged on the flap to temporarily close the lid (Fig. 7).
Regarding claim 2, Zehnal teaches the sealing element is displaced towards the outside of the box relative to the temporary closure structure (Fig. 1).
Regarding claim 5, Zehnal teaches the temporary closure structure comprises at least one tab 93 housed in at least one complementary slot 96 (Fig. 7).
Regarding claim 6, Zehnal teaches the at least one tab comprises a folding line (Fig. 7).
Regarding claim 8, Zehnal illustrates a width of the at least one tab is equal to or less than a length of the at least one complementary slot (Fig. 2).
Regarding claim 12, Zehnal teaches a tear strip 74 (Fig. 5).
Regarding claim 13, Zehnal teaches the tear strip is positioned between the sealing element and the temporary closure structure (Fig. 5).
Regarding claim 14, Zehnal teaches another tab 89 and slot 97 that are a temporary closing structure, and using the interpretation where this tab and slot are the temporary closing structure instead of tab 93 and slot 96, Zehnal teaches the tear strip 74 is aligned with the temporary closure structure (Fig. 5).
Regarding claim 15, Zehnal teaches the lid further comprises an additional flap 14 (Fig. 1).
Regarding claim 16, Zehnal teaches the additional flap 14 is arranged between the flap and one of the side walls of the box (Fig. 1).
Regarding claim 18, Zehnal teaches a method for using the shipping box comprising: sealing the shipping box for shipping (col 4 lines 7-8); and temporarily closing the shipping box, wherein temporary closure of the shipping box is capable of being performed a plurality of times before and after sealing the shipping box (col 4 line 48-col 5 line 48).

Claims 1-2, 5-8, 12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura (US 2016/0214758 A1).
Regarding claim 1, Yamamura teaches a shipping box, comprising: a bottom (panels 61-64; Fig. 3); side walls 11-14; a lid comprising a flap 22; a sealing element arranged on the flap to 
Regarding claim 2, Yamamura teaches the sealing element is displaced towards the outside of the box relative to the temporary closure structure (Fig. 2).
Regarding claim 5, Yamamura teaches the temporary closure structure comprises at least one tab 54 housed in at least one complementary slot 34 (Fig. 2; 0036).
Regarding claim 6, Yamamura illustrates the at least one tab 54 comprises a folding line (Fig. 3).
Regarding claim 7, Yamamura teaches the shipping box is formed from a single sheet of corrugated material comprising a plurality of parallel channels and the parallel channels of the corrugated material are perpendicular relative to the folding line of the at least one tab (0021; the corrugations run vertically on the side walls, which is perpendicular with the fold line of the tab; Fig. 3).
Regarding claim 8, Yamamura illustrates a width of the at least one tab is equal to or less than a length of the at least one complementary slot (Fig. 3).
Regarding claim 12, Yamamura teaches a tear strip 52 (Fig. 1).
Regarding claim 14, Yamamura teaches the tear strip is aligned with the temporary closure structure (Fig. 1).
Regarding claim 15, Yamamura teaches the lid further comprises an additional flap 21 (Fig. 2).
Regarding claim 16, Yamamura teaches the additional flap is arranged between the flap and one of the side walls of the box (Fig. 2).
Regarding claim 17, Yamamura teaches the shipping box is formed from a single sheet of corrugated material comprising a plurality of parallel channels (0021).
Regarding claim 18, Yamamura teaches a sealing the shipping box for shipping (0003); and temporarily closing the shipping box, wherein temporary closure of the shipping box is capable of being performed a plurality of times before and after sealing the shipping box (0036).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zehnal (US 5,975,415) as applied to claim 1 above, and further in view of Mora (US 2016/0137335 A1).
Regarding claim 3, Zehnal teaches the sealing element is glued (col 4 lines 7-8) and does not teach an adhesive strip with an adhesive tape.  Mora teaches an analogous box and teaches shipping boxes can be sealed using an adhesive strop with a protective tape 130 (Fig. 1) instead of directly bonded glue (0004).  It would have been obvious to modify the structure of Zehnal to use the adhesive strip and removable tape instead of glue as taught by Mora with the motivation of allowing a user to easily close the box after loading for shipment.
Regarding claim 4, Mora teaches an analogous reusable shipping container (0002) and teaches providing additional tear strips and sealing elements to enable a user to open and reseal the container multiple times (0037). It would have been obvious to one of ordinary skill in the art to further modify Zehnal to use a second tear strip and sealing element for that purpose.

Claims 1-2, 5-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kistner (US 3,261,537) in view of Cote (US 5,123,589).
Regarding claim 1, Kistner teaches a shipping box, comprising: a bottom 10 (Fig. 1); side walls 15; a lid comprising a flap 25; and a temporary closure structure arranged 37 on the flap to temporarily close the lid (Figs. 5-7).  Kistner does not teach a sealing element arranged on the flap to seal the lid.  Cote teaches an analogous box having a flap 80 with a temporary closing structure 110, and Cote teaches providing a sealing element 102, 104 arranged on the flap to seal the lid (col 4 lines 11-23).  It would have been obvious to one of ordinary skill in the art to modify the structure of Kistner with the sealing elements of Cote with the motivation of providing a reusable box that protects contents during distribution to customers, as taught by Cote (col 1 lines 65-68).
Regarding claim 2, Kistner is modified with the sealing elements of Cote, and Cote illustrates the sealing element 102, 104 is displaced towards the outside of the box relative to the temporary closure structure 110 (Fig. 1).
Regarding claim 5, Kistner teaches the temporary closure structure comprises at least one tab 35 housed in at least one complementary slot 30 (Figs. 1 and 5).
Regarding claim 6, Kistner teaches the at least one tab comprises a folding line 36 (Figs. 1 and 5-7).
Regarding claim 8, Kistner illustrates a width of the at least one tab is equal to or less than a length of the at least one complementary slot (Fig. 7).
Regarding claim 11, Kistner teaches the at least one complementary slot 30 is located on the bottom 10 of the shipping box (Fig. 3).

Claims 1-2, 5-6, 9-10, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US 4,003,515) in view of Yamamura (US 2016/0214758 A1).
Regarding claim 1, Steele teaches a shipping box, comprising: a bottom 16 (Fig. 1); side walls 11-14; a lid comprising a flap 20; and a temporary closure structure arranged 20b on the flap to temporarily close the lid (Figs. 4-6).  Steele does not teach a sealing element arranged on the flap to seal the lid.  Yamamura teaches an analogous box having a flap 22 with a temporary closing structure 54, and Yamamura teaches providing a sealing element 41 arranged on the flap to seal the lid (0033).  It would have been obvious to one of ordinary skill in the art to modify the structure of Steele with the sealing elements of Yamamura with the motivation of sealing the box to protect contents as taught by Yamamura (0002-0003).
Regarding claim 2, Steele is modified with the sealing elements of Yamamura, and Yamamura illustrates the sealing element 41 is displaced towards the outside of the box (Fig. 2) relative to the temporary closure structure positioning of Steele (Fig. 6).
Regarding claim 5, Steele teaches the temporary closure structure comprises at least one tab 20b housed in at least one complementary slot (shown in either side of panel 22; Figs. 4-5).
Regarding claim 6, Steele teaches the at least one tab comprises a folding line (connecting it to panel 20).
Regarding claim 9, Steele teaches the temporary closure structure comprises two side tabs 20b housed in respective complementary slots (shown in either side of panel 22; Figs. 4-5).
Regarding claim 10, Steele teaches  the lid further comprises an additional flap 22 and the complementary slots are located in the additional flap (shown in either side of panel 22; Figs. 4-5).
Regarding claim 12, Steele is modified with the sealing structure of Yamamura, and Yamamura teaches a tear strip 52 (Fig. 1).
Regarding claim 13, Steele is modified with the sealing structure of Yamamura, and Yamamura teaches the tear strip 52 is positioned between the sealing element 41 (Fig. 1) and the positioning of the temporary closure structure taught by Steele (Fig. 5).
Regarding claim 15, Steele teaches the lid further comprises an additional flap 22 (Fig. 4).
Regarding claim 16, Steele teaches the additional flap is arranged between the flap and one of the side walls of the box (Fig. 5).
Regarding claim 17, Steele teaches the shipping box is formed from a single sheet of corrugated material comprising a plurality of parallel channels (corrugated board; col 1 lines 60-63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu (CN 108045691 A1) is cited for having structure relevant to the claimed invention, teaching a sealing container using tear strips that has a pair of side tuck flaps to facilitate the container being re-closable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734